DETAILED ACTION
Reasons for Allowance
The claims are allowable because the prior art does not teach receiving object identifiers from a network-connected surface that detects a plurality of inanimate objects of different types on the surface, then determining a first position, second position, and change in position of the objects, then comparing the second object positioning with a plurality of templates corresponding to different possible object positions, and finally providing a content recommendation based on the attributes of the compared template.  These limitations, along with the other recited features, render the claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/TRN/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424